Taylok, J.,
dissenting:
I regret my inability to concur with the other members of the court in the conclusion reached in this case; particularly so, when it involves the constitutionality of an act of the legislative branch of the State government, and feel that it is my duty to give expression to my views on the subject, and in so doing I will discuss the entire case as presented here.
' The first ground of the demurrer has been fully discussed and settled adversely to the demurrant, in the case of State ex rel. Attorney-General, vs. Green, 36 Fla. 154, 18 South. Rep. 334; in which case the fact was found that the words “and to provide for its officers and their terms of office,” were unauthorizedly interpolated into the title of the act, as shown by the journal entries of the two houses of the Legislature, but it was held that said interpolated words wére immaterial and superfluous, neither adding to or detracting from the expressiveness by said title of the subject dealt with by the act, particularly so with reference to the election of officers for said municipal government. The gist of this decision was, that after excluding the unauthorized^ interpolated words from the title to this act, what remained thereof was suffi*393cient to authorize all such provisions in the body of the act as were necessary to give to the municipal government created thereby such officers, designated by such official titles, as the Legislature might deem to.be necessary to execute the varied municipal powers delegated by the act, with appropriate provisions defining the particular powers and duties of each of them, respectively, and the particular manner in which each of them was to be chosen, with proper limitations of their respective terms of office.
The second ground of the demurrer, upon which the greatest stress was laid in the argument, is that, the said act of the Legislature is void because it violates the following, section 27 of Article III of the Constitution: “The Legislature' shall provide for the election by the people or appointment by the Governor of all State and county officers not otherwise provided for by this Constitution, and fix by law their duties and compensation.” The feature of the act that is claimed by the defendant in error to be in violation of the foregoing provision of the Constitution is the following provision of section 155, viz: “The wharves shall be under control of the council consistent with existing law and yested rights, and there shall be elected by the board first elected under this act at the first meeting in the month of June, one thousand eight-hundred and ninety-five, or as soon thereafter as is possible, and every four years thereafter, one harbor commissioner. Said commissioner shall perform such duties as the preservation of deep water in the harbor may require, and shall in all matters protect the city’s interest, and require the proper discharge of ballast, ashes, refuse, sinking of timber, binders or other lumber or timber or other refuse in the harbor, either in *394or outside of the city limits, as may be provided by ordinance, and shall from date of his election perform all duties now performed by, and shall be vested with all the authority now conferred on the public custodian of lost timber and lumber, receiving for his services such fees as are now allowed bylaw to said custodian, whose duties from the passage of this act, and his election, shall be performed by said harbor commissioner. At the same time and for the same term of office (four years) as provided above for the harbor commissioner, a harbor master shall be appointed by the mayor and confirmed by the council, who shall perform all the duties now performed by harbor master, as set forth in section 956 of the published edition of the Revised Statutes, and from the date of his appointment shall possess all powers and have charge of all duties and be subject to all restrictions, and secure as compensation such fees as are now provided by law for harbor masters.” The contention here was that a harbor master is a State officer, and that, under the quoted provision of the Constitution, he can be chosen to the office only through election by the people or appointment by the Governor, and that the quoted section of this act violates the Constitution in lodging his appointment for the port of Pensacola in the hands of the mayor and council of that city. The inquiry arises, is he necessarily a State officer? No such officer is mentioned in or provided for by the Constitution, but we find his creation entirely in legislative enactment; and, from the same source, we find the territorial range of his jurisdiction and his powers and duties also prescribed. In the advisory opinion of this court of June 6th, 1870, to the Governor, 13 Fla. 687, it is said that “State officers, in a general sense, are *395officers wfiose duties and powers are co-extensive with the territorial limits of the State. County .officers, in-the same sense, are those whose general authority and jurisdiction are confined within the limits of the county-in which they are appointed, who are appointed in and for a particular county, and whose duties concern more-especially the people of that county.” In the concurring opinion of Mr. Justice Westcott, at page 693 of the same citation, it is said: “It is clear that the source from which the commission emanates can not be-the test, for under the Constitution all grants and commissions must be in the name and under the authority of the State of Florida.” Whether an officer, unprovided for by the Constitution, but created solely by-legislative enactment, is to be regarded as a State or county officer, within the meaning of the quoted clause-of the Constitution, requiring their appointment by the Governor or election by the people, must depend in large measure upon the territorial scope of his jurisdiction, and upon the nature and character of his. powers and duties. If the jurisdiction for the exercise of his powers and duties is co-extensive with the limits of the State, then he is a State officer. If confined, like a sheriff or county judge, within the limits of a county, but co-extensive with the limits of such county, then he is a county officer. An apt illustration of a State officer created entirely by legislative enactment was the State Inspector of Oils, provided for by Chapter 4160, acts of 1893, and abrogated by Chapter 4422, acts of 1895. The powers and duties conferred upon him gave him jurisdiction throughout the entire limits of the State, and he was, essentially, a. State officer. Had one of such officers been provided, for each county, with the same powers and duties ex-*396•erasable over the entire county, but confined within its limits, he would have been essentially a county officer, and it would, in both instances, have been necessary to have filled the position through appointment by the Governor or election by the people, in compliance with this constitutional mandate.
What are the powers and duties of the harbor master for the port of Pensacola, and to what territorial limit does his authority extend? We find him first provided for by Chapter 1620, entitled “an act to establish the office of harbor master for the port of Pensacola, Florida,” approved December 8th, 1866. By that act, under the rules and regulations of a Board of Port Wardens, he was given authority to regulate and station all vessels in the bay fronting the city, and at the wharves thereof, and to remove, from time to time, such vessels as were not employed in receiving and discharging cargoes, to make room for such others as required accommodations for receiving or discharging cargoes, and to require masters of vessels and others in charge thereof to accommodate each other in their respective situations. It was further .made his duty by this act to superintend and enforce all laws of the State and of the city of Pensacola for preventing and removing all nuisances upon the wharves and water front of the city, and to demand of the captain of every ■vessel arriving in that port from the sea, the permit of the resident physician, or bill of health, and to report to the mayor of the city all vessels entering the port without such permit. This act also provided for the harbor master’s remuneration by fees paid by vessels loading or unloading in the port or mooring at tjie wharves thereof. By that act he was appointed by the Governor and confirmed by the Senate, and his term *397of office was for five years, subject to removal by the Governor for misconduct.
The next legislation on the subject was Chapter 3159, approved February 26th, 1879, which did nothing more than prescribe fixed fees to be exacted by the harbor master of the port of Pensacola from vessels.
The next legislation on the subject was Chapter 3306, approved March 8th, 1881, which provided generally for the appointment by the Governor with the consent of the Senate of all harbor masters required for the several ports of this State, who should hold their office for a term of two years. By this act no powers or duties were prescribed for the officers to be appointed thereunder, but they were thereby put under the supervision of the pilot commissioners of the port, and subjected to such rules and regulations as such commissioners should prescribe, charging such fees as such pilot commissioners should prescribe. By section 5 of this act the office of harbor master for the port of Pensacola was expressly excepted from its pro-, visions, and all previous legislation in reference to the office of that port declared to be unaffected thereby.
The next legislation on the general subject of harbor masters is Chapter 3602, approved February 16th, 1885, entitled: “An act to amend section 3 of Chapter 3306 laws of Florida, approved March 8th, A. D. 1881, being an act entitled ‘an act to have harbor masters of-this State appointed by the Governor.’ ” This act, as its title indicates, amends section three of the former act of 1881 by prescribing the powers and duties of harbor masters generally, and the duties and powers thus prescribed are exactly the same as those theretofore specially prescribed for the port of Pensacola by the original act of 1866; and it also prescribes their *398fees. There is a repealing clause tó this act of all laws that conflict, or are inconsistent with its provisions. I ■do not think that it effects in any way the previous special legislation for the port of Pensacola, except that, it may. possibly, enlarge the character of vessels from whom he could exact fees.
The next legislation on the subject is Chapter 3752, passed in 1887, entitled “an act to provide for the appointment of harbor masters for certain ports of the State of Florida, and to provide for and define their duties and powers.” This act prpvides that the Governor with the consent of the Senate shall appoint one harbor master for each port in the State of Florida into which have come, during the past five years, vessels of five hundred tons burden and upwards, at the average rate of two hundred and fifty vessels per year according to the records of the United States Custom House at or nearest the port for which such appointments shall be made. It provides for their giving bond in the sum of two thousand dollars with security payable to the Governor. It makes them ex officio a member of the Board of Port Wardens and Commissioners of Pilotage of the port for which he is appointed, and requires that they shall act in obedience to the rules of such boards in all matters within their jurisdiction. By it they are authorized to appoint deputies, they paying such deputies for their services. They are required by the act to board all vessels entering the port, after the vessel has been released by the health authorities of the port, to demand of the master the certificate of the vessels, release by such health authorities, and to deliver the same within twenty-four hours to the Secretary of the Board of Health. It is made their duty at all times to be pres*399ent in person or by deputy to facilitate the loading or unloading of vessels by assigning them berths at the wharves and by requiring each to accommodate others needing more immediate accommodation, and it is thereby made the duty of the master of every vessel entering the port to apply to the harbor master, or one of his deputies for a station in the stream, or a berth at the wharves, and it is made the duty of the harbor master forthwith to station such vessel in the stream or at the wharves, as the case may be, so as best to facilitate the loading or discharge thereof, and at the same time interfere as little as possible with other vessels; and in assigning berths at wharves he is to conform to the wishes of the managers of such wharves. By this act they are authorized to exact fees of all vessels in accordance with the amount and value of the services they render not to exceed $20. Should any vessel require a change of station, it is made the harbor master’s duty, on the application of the wharf manager, to make such change. There is a general repealing clause of all laws and parts of laws in conflict with the provisions of this act.
The next legislative action on the subject was the adoption of the Revised Statutes in 1891. In the last named compilation of the laws, the provisions of the act of March 8th,' 1881, Chapter 3806, have been retained, requiring the Governor to appoint, with the Senate’s consent for a term of two years all harbor masters that may be required for the several ports of the State, and requiring from them a bond in five hundred dollars. The provisions of Chapter 3602, acts of February 16th, 1885, prescribing their powers, duties and compensation, have also been brought forward in and retained as part of the Revised Statutes. The *400provisions of Chapter 3752, act of 1887, have also been brought forward in and retained as a part of the Revised Statutes, requiring the Governor, with the Senate’s consent, to appoint a harbor master for each port in the State into which have come during the past five years vessels of five hundred tons and upwards to the number of not less than two hundred and fifty vessels per year; and the harbor masters for all such ports are required to give bond in the sum of two thousand dollars, and are made ex officio members of the Board of Port Wardens and Port Commissioners for their respective ports. Their powers and duties are the same as those prescribed by the act of 1887, Chapter 3752, and their fees are limited not to exceed for each vessel the sum of twenty dollars according to the amount and value of the services rendered. For this'latter class of harbor masters there is no expressly fixed term of office. From these enumerated duties and powers of harbor masters, and the strictly confined local limits within which they can, respectively, exercise them, I think it is clear that they are neither such State or county officers as the Constitution requires to be elected by the people or appointed by the Governor. Simply because the Legislature, in providing for their creation generally, saw proper to have them appointed by the Governor, does not make them either State or county pfficers in the sense contemplated by the Constitution. This is aptly illustrated by Chapter 3606, laws of Florida, approved January 28th, 1885, that repealed the charters of all incorporated cities and towns in the State that were indebted to the amount of $200,000, and that had defaulted in the payment of their interest account, and that provided that for all such municipalities the Governor should appoint a Board of *401Commissioners, who in turn elected one of their number as President, and such board and its president were clothed with all the powers of a city council and mayor for such cities; which act was sustained in ex parte Wells 21 Fla. 280. Simply because it provided for the appointment by the Governor of such city officials did not make them any less strictly municipal officers. Applying the test of their powers and duties, and the confined local limits of the jurisdiction in which they are to be exercised, and keeping the fact in mind that they are purely a creation of the Legislature, I think that harbor masters are not such State or county officers as are required by the Constitution to be appointed by the Governor or elected by the people; but, on the contrary, that their duties and powers are so strictly police and local in character, and so intimately and directly connected with and important to the preservation of the peace and good order of our maritime cities and towns, to whose immediate surroundings their jurisdiction is so locally confined, that the Legislature, in'providing for their creation, can, with entire propriety, make them a part of the.official machinery of such maritime towns, and lodge with such towns the power to choose them in such manner as the Legislature may prescribe. Their powers and duties are so localized and so closely concern the police regulation of such towns, that it seems to be the usual practice in other States to make them, or officers having similar powers and duties, a part of the official forcé of such city governments.- Vanderbilt vs. Adams, 7 Cow. 349; Tiedeman’s Limitations of Police Power, sec. 204.
It was contended here that the questioned act makes *402no change whatever in the law relating to the office of harbor master and his duties. The act expressly puts the wharves around the city under the control of its council consistently with vested rights therein. This seems to be entirely proper, and one of the customary powers conferred upon maritime cities. 1 Dillon’s Munc. Corp. (3d ed.), secs. 102, 103 et seq. and citations. The chief duty of a harbor master is to preserve order among vessels entering such ports at and about its wharves, by assigning them berths thereat. The wharves being put under the city’s control, it is eminently proper that the police officer clothed with authority to preserve order about the same should be a part of the city’s police force, and under its supervision.
It was also contended that the harbor master exercises jurisdiction outside of and beyond the corporate limits of the city of Pensacola, and that, therefore, he can not legitimately be made a city officer. I fail to see in any of the enumerated duties and powers conferred by the several statutes mentioned upon harbor masters that they are to be exercised outside of or beyond the territorial limits of the city, and nothing of the kind being disclosed by the pleadings, no decision is called for as to the authority of the Legislature to clothe a municipal officer with power to exercise extra territorial jurisdiction, nor as to what effect the power to exercise such jurisdiction might have in changing the character of such officer from municipal to State or county, though there is abundant authority sustaining the power of the Legislature to grant to municipalities the right to exercise police jurisdiction extra-territorially. State ex rel. Humphrey vs. Franklin, 40 Kansas, 410, 19 Pac. Rep. 801; Van Hook vs. City of Sel*403ma, 70 Ala. 361; City of Cold water vs. Tucker, 36 Mich. 474; Chicago Packing & Provision Co. vs. City of Chicago, 88 Ill. 221.
The next ground of the demurrer is that the act is violative of the following, section 16 of Article III, of the Constitution: “Each law enacted in the Legislature shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title; and no law shall be amended or revised, by reference to its title only, but in such case the act as revised, or section as amended, shall be reenacted and published at length.” The contention presented by counsel here is that the act deals with more than one subject, in that it creates the city and its government and amends the laws of the State relating to the office of harbor master and public custodian of lost timber and lumber.
If it be conceded, and I think that it must be, that a harbor master was not necessarily a State officer, but, on the contrary, from the powers and duties conferred upon him by law, partook more closely the character of a local police official, and could with propriety be made a part of the official force of maritime municipalities, it follows that this legislation so dealing with ■ him is entirely germane to the one general subject of this law — the creation of the municipality of Pensacola — and does not make the law obnoxious to the provision of the Constitution last invoked. The repeal or amendment by this law of former laws providing for the appointment by the Governor of a harbor master for this port is effected by implication, and there is nothing in our Constitution that prohibits the amendment or repeal of a statute or part of a statute by implication, when such amending or *404repealing statute is otherwise properly enacted'. State ex rel. vs. Hooker, Judge, 36 Fla. 358, 18 South. Rep. 767. Neither is there anything in our Constitution that requires the title of an act to give direct expression to the fact that some of its provisions will operate, by implication, as a repeal or amendment of some prior existing law, provided such provisions are within or germane to the subject that is expressed in such title. In the case of State ex rel. vs. Commissioners of Duval County, 23 Fla, 483, 3 South. Rep. 193, the title of the act under consideration was “an act to establish the municipality of Jacksonville, provide for its government and prescribe its jurisdiction and powers.” Under this title the act provided for the incorporation into such city of the territory that up to that time comprised two separate, independent and distinct municipalities and part of a third,- and it contained a provision expressly abolishing or repealing the charters of said municipalities whose territory had been absorbed. It was contended in that case that the title of the act was insufficient because it did not express the matter of the repeal of these independent municipal charters. The act was sustained, however, upon the ground that its title was fully expressive of the subject that it dealt with, and that the constitutional requirement did not call for any expression in the title of an act of matters properly connected with the subject, and that the incorporation of the territory of these independent municipalities into the newly created city was appropriately a part of the general subject of the act, and that the repeal of the charters formerly occupying such territory followed necessarily, and was matter properly connected with such subject which need not be expressed in the title. -That case, *405I think, is entirely decisive of the principles involved in the one in hand. In that case the provisions of the act dealt only with matters that were included directly within or were properly connected with the subject expressed in its title, and in so doing interfered with the subjects of former existing, but independent, legislation, and would, by implication, have repealed such former legislation without any express repeal thereof; yet it contained an express repeal that was upheld because it was matter properly connected with the subject being dealt with by the act. In this case, as we have held, the creation of such officials for the city’s .government as the Legislature might see proper to assign to it as part of its official force, was appropriate to the general subject of the act — the creation of the city government. State ex rel. vs. Green, supra. Because the creation of such harbor master was already provided for by a former existing law does not render him any the less an appropriate subject to be dealt with by this act. Lake vs. State, ex rel. Palmer, 18 Fla. 501; Fox vs. McDonald, 101 Ala. 51, 13 South. Rep. 416. The view taken by the majority of the court is that the words in the title of this act, ‘ ‘now known as the provisional municipality of Pensacola,” are respective, and, consequently, that nothing new and unfamiliar to the old provisional order of things could be properly dealt with by the act, and that because the provision of the act assailed does go outside and create a new municipal official who was theretofore unknown to the old provisional government, that its title is misleading, and such a provision, therefore, void. I can not accept this view. If followed to its logical result, then any matter, consisting of •either men or measures, contained in this act that is *406•different from, inconsistent with, or a stranger to, the old legislation prescribed for the old provisional municipality, must likewise go down. My view is that the quoted words in the title of this act were not intended to be restrictive, and are not so, but were put into the title simply to identify the locality or place to be created into a municipal government, and cut no other figure in the title than the locatively distinguishing words, “in Escambia county, State of Florida,” would have done in their place. In the case of State ex rel. vs. Commissioners of Duval County, 23 Fla. 483, supra, there were two full fledged municipalities, with their complete quota of city officials wiped out of existence, that had been created and provided for by long standing, separate, distinct and independent legislation from that which had up to that time dealt with the city of Jacksonville, yet the act demolishing them, as independent entities, was sustained, though its title gave notice of nothing more than that the city of Jacksonville was to be dealt with. That case, as I think, should be fully decissive of this.
The only notice that the officials and inhabitants of the two demolished municipalities had in that case from the title of the Jacksonville act that their independent municipal autonomy was to be interferred with — nay, wiped out of existence — was that their ter ritory lay in the neighborhood of Jacksonville, and could be (not would be) appropriately dealt with under a title that, expressively, purported to deal only with Jacksonville. The respondent holding the office of harbor master at the time this act was passed, and the people generally of the locality, likewise took notice from the title of this act, that from the nature of the duties and powers of the office, and the strictly local *407territory in which they were to be exercised, and from his close connection with the preservation of the peace and good order of the city’s water front, that he could be (not would be) appropriately incorporated under the act into the city’s corps of police officials.
My view is that the act should be upheld, and that the demurrer interposed below should have been overruled; especially do I so think, when I call to mind the universally accepted canon for the adjudication of constitutional questions, that it should be a clear case, free from every reasonable doubt, before the courts are j ustified in annulling legislative acts.